DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 1/31/2019. The information disclosure statement(s) have/has been considered by the examiner.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS. 6, 7, and 8, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHUKLA, US 10752075, herein further known as Shukla.
Regarding claim 1, 10, and 15, Shukla discloses an apparatus, vehicle and storage medium with instructions comprising: a vehicle controller (column 2, lines 60-65, suspension controller, AND column 17, lines 25-30, disclosure includes program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon) configured to: control a motor operatively coupled to a suspension system to raise or lower a vehicle (column 4, lines 55-60, the pump 230 is used to control the amount of gas in the spring 220, AND column 9, lines 5-15, the pump 230 (i.e. motor) is used to control the amount of gas in the spring 220 and each spring may be lowered until it is no longer hitting rebound stops (e.g., the cushion top 228) or raised until it is no longer hitting jounce bumpers (i.e. suspension system raise or lower), see also at least FIG. 2); determine a first parameter of the motor while controlling the motor to raise or lower the vehicle when the vehicle is unloaded; determine a second parameter of the motor while controlling the motor to raise or lower the vehicle when the vehicle is at least partially loaded (column 8, line 59 – column 10, line 15,  geometric relationships in the vehicle 10 may be assumed to be uniform ( e.g., front and rear track widths are identical, each spring and corresponding wheel end assembly 216 are identical in dimensions, etc.), (i.e. vehicle is unloaded), and sprung mass 500 (i.e. partially loaded) is supported only by the springs (e.g., by gas pressure within the first chamber 308 acting on the piston 304), controller 400 performs the adjustment while the vehicle 10 is stationary); and calculate a weight of the vehicle based on the first and second parameters of the motor (column 8, lines 59-60, suspension controller 400 is configured to determine or estimate the weight Ws of sprung mass 500, AND column 10, lines 1-15, suspension controller 400 calculates the vertical force F imparted by each spring on the sprung mass 500 using the equation: F=Par, where P is the pressure of the gas in the first chamber 308 (e.g., as measured with the pressure sensor 450), A is the area of the piston 307 that is exposed to the pressurized gas, and r is a motion ratio. The motion ratio r is calculated using the equation: r = (Change in spring length)/(Corresponding wheel travel), see also at least FIG. 5 and FIG. 6) (when vehicle is stationary the motion ratio (r) is derived by the change in spring length due to the lowering and/or raising of the vehicle by the gas spring actuation). 
Regarding claim 2, Shukla discloses all elements of claim 1 above including a controller (column 2, lines 60-65, suspension controller).
	Shukla discloses further an apparatus wherein the vehicle controller operates the motor to change a ride height of the vehicle (column 9, lines 5-15, the pump 230 (i.e. motor) is used to control the amount of gas in the spring 220, AND column 11, lines 40-45, suspension .
Regarding claim 4, Shukla discloses all elements of claim 1 above including when the vehicle is unloaded line 59 – column 10, line 15,  geometric relationships in the vehicle 10 may be assumed to be uniform ( e.g., front and rear track widths are identical, each spring and corresponding wheel end assembly 216 are identical in dimensions, etc.), (i.e. vehicle is unloaded).
Shukla discloses further and apparatus including a sensor to measure the first parameter when the vehicle is unloaded (column 1, lines 35-45, vehicle includes a sprung mass, tractive assemblies engaging the chassis, gas springs coupling the tractive elements to the sprung mass, pressure sensors (i.e. a sensor), and a controller operatively coupled to the pressure sensors).
Regarding claim 5, Shukla discloses all elements of claim 4 above including when the vehicle is at least partially loaded ((column 8, line 59 – column 10, line 15, sprung mass 500 (i.e. partially loaded) is supported only by the springs (e.g., by gas pressure within the first chamber 308 acting on the piston 304), controller 400 performs the adjustment while the vehicle 10 is stationary.
Shukla discloses further and apparatus including a sensor to measure the second parameter when the vehicle is at least partially loaded (column 1, lines 35-45, vehicle includes a sprung mass, tractive assemblies engaging the chassis, gas springs coupling the tractive elements to the sprung mass, pressure sensors (i.e. a sensor), and a controller operatively coupled to the pressure sensors).
Regarding claim 6, Shukla discloses all elements of claim 5 above. 
wherein the first and second parameters include i) a ride height of the vehicle (column 5, lines 50-55, spring length varies with the ride height of the vehicle 10, and as such, may be used to determine the height of the body assembly of the vehicle 10 relative to the ground), ii) a current, a voltage, or a power provided to the motor, or iii) a torque, or a force provided from the motor.
Regarding claim 16, Shukla discloses all elements of claim 15 above including when the vehicle is unloaded/partially loaded column 8, line 59 – column 10, line 15,  geometric relationships in the vehicle 10 may be assumed to be uniform ( e.g., front and rear track widths are identical, each spring and corresponding wheel end assembly 216 are identical in dimensions, etc.), (i.e. vehicle is unloaded), and sprung mass 500 (i.e. partially loaded) is supported only by the springs (e.g., by gas pressure within the first chamber 308 acting on the piston 304), controller 400 performs the adjustment while the vehicle 10 is stationary).
Shukla discloses further tangible machine-readable storage medium wherein the instructions, when executed, further cause the processor to measure the first parameter when the vehicle is unloaded, and measure the second parameter when the vehicle is at least partially loaded (column 1, lines 35-45, vehicle includes a sprung mass, tractive assemblies engaging the chassis, gas springs coupling the tractive elements to the sprung mass, pressure sensors (i.e. a sensor), and a controller operatively coupled to the pressure sensors AND column 6, lines 45-50, pressure sensors 450 are otherwise arranged but configured to measure the pressure in the first chamber 308 of each spring).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of TATE, US 20200198432, herein further known as Tate.
Regarding claim 3, Shukla discloses all elements of claim 2 above including a controller (column 2, lines 60-65, suspension controller).
However, Shukla does not explicitly disclose an apparatus a wherein the vehicle controller operates the motor to adjust a spring seat.
Tate teaches an apparatus wherein the vehicle controller operates the motor to adjust a spring seat (paragraph 15-17 , ride-height adjustment mechanism 34 may include an upper spring seat 36, a lower spring seat 38, and the coil spring 40 disposed there between, the lower spring seat 38 is movably attached to a base 44 of the adjustment mechanism 34, ride-height adjustment mechanism 34 may be used to vary vehicle ride height and includes actuator arrangement 42  configured to adjust the position of the lower spring seat 38 relative to the base 44, actuator arrangement 42 may be electromechanical and includes an electric motor 46 that drives a linear actuator 48, see also at least FIG. 4).
Therefore, from the teaching of Tate it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shukla to include vehicle controller 
Regarding claim 12, Shukla discloses all elements of claim 2 above including a controller (column 2, lines 60-65, suspension controller).
However, Shukla does not explicitly disclose a vehicle wherein the vehicle controller controls, via the motor, the suspension system by adjusting a position of an actuator to adjust the ride height of the vehicle. 
Tate teaches a vehicle wherein the vehicle controller controls, via the motor, the suspension system by adjusting a position of an actuator to adjust the ride height of the vehicle (paragraph 15-17 , ride-height adjustment mechanism 34 may include an upper spring seat 36, a lower spring seat 38, and the coil spring 40 disposed there between, the lower spring seat 38 is movably attached to a base 44 of the adjustment mechanism 34, ride-height adjustment mechanism 34 may be used to vary vehicle ride height and includes actuator arrangement 42  configured to adjust the position of the lower spring seat 38 relative to the base 44, actuator arrangement 42 may be electromechanical and includes an electric motor 46 (i.e. via the motor) that drives a linear actuator 48 (i.e. an actuator), see also at least FIG. 4).
Therefore, from the teaching of Tate it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shukla to include a controller which controls, via the motor, the suspension system by adjusting a position of an actuator to adjust the ride height of the vehicle in order to utilize a suspension system for use with beam axles, and more specifically to suspension systems that include a leaf-spring arrangement and a ride-height adjustment mechanism in parallel.
Claim(s) 7-9, 13, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of HUANG, US 20200232842, herein further known as Huang.
Regarding claim 7, and 18, Shukla discloses all elements of claim 5, and 17 above.
However, Shukla does not explicitly disclose an apparatus, vehicle, and storage medium with instructions, wherein the vehicle controller is to generate i) a first data relationship for the first parameter when the vehicle is unloaded, and ii) a second data relationship for the second parameter when the vehicle is at least partially loaded.
Huang teaches an apparatus, vehicle, and storage medium with instructions, wherein the vehicle controller  (paragraph 19, a controller, in communication with the plurality of sensors and operatively connected to the propulsion system and the suspension system is to generate i) a first data relationship for the first parameter when the vehicle is unloaded, and ii) a second data relationship for the second parameter when the vehicle is at least partially loaded (paragraph 2, dynamically determines a mass of a vehicle based upon the vehicle operating conditions (i.e. parameters) to determine a first vehicle mass state (i.e. vehicle is unloaded), and executing a recursive estimation method based upon the vehicle operating conditions (i.e. parameters) to determine a second vehicle mass state (i.e. vehicle is at least partially loaded). A final vehicle mass is determined based upon the first and second vehicle mass states).
Therefore, from the teaching of Huang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shukla to include a vehicle controller to generate i) a first data relationship for the first parameter when the vehicle is unloaded, and ii) a second data relationship for the second parameter when the vehicle is at least partially loaded for proper gear changing control in a transmission, motor torque output control for an electric 
Regarding claim 8, 13, and 19 the combination of Shukla and Huang disclose all elements of claim 7, 10, and 18 above.
However, Shukla does not explicitly disclose an apparatus vehicle, and storage medium with instructions, wherein the vehicle controller is to generate the first and second data relationships by generating a first plot corresponding to the first data relationship, and a second plot corresponding to the second data relationship.
Huang teaches an apparatus, vehicle, and storage medium with instructions, wherein the vehicle controller is to generate the first and second data relationships by generating a first plot corresponding to the first data relationship, and a second plot corresponding to the second data relationship (paragraph 53, the relationship between wheel load, on the vertical axis 302, and tire deflection, on the horizontal axis 304 for one of the vehicle wheels is illustrated for four levels of tire pressure, including 150 kPa 305, 180 kPa 306, 210 kPa 307 and 240 kPa 308, and is shown in relation to an unloaded wheel, for a vehicle wheel, see also at least plot in FIG. 3-2).
Therefore, from the teaching of Huang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shukla to include the first and second data relationships by generating a first plot corresponding to the first data relationship, and a second plot corresponding to the second data relationship to achieve a desired acceleration rate, control of braking force in an antilock brake system, speed control systems for use with an active speed control system which employ vehicle mass for operational control.
Regarding claim 9, 14, and 20 the combination of Shukla and Huang disclose all elements of claim 8, 10, and 19 above.
However, Shukla does not explicitly disclose an apparatus, vehicle and storage medium with instructions, wherein the vehicle controller is to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot.
Huang teaches an apparatus, vehicle, and storage medium with instructions, wherein the vehicle controller is to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot (paragraph 53, the tire pressure can be determined in-use employing input from a tire pressure sensor of the Tire Pressure Monitor System, at a selected load level, the wheel deflection increases with a decrease in tire pressure, relationship between wheel load and wheel deflection can be empirically determined and stored (i.e. determine the weight of the vehicle) as a calibration value in a memory device of the controller).
Therefore, from the teaching of Huang it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shukla to include tthe vehicle controller is to determine the weight of the vehicle based on an offset between the first parameter of the motor from the first plot and the second parameter of the motor from the second plot to achieve a desired acceleration rate, control of braking force in an antilock brake system, speed control systems for use with an active speed control system which employ vehicle mass for operational control.
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla in view of FAHEY et al., US 20160202111, herein further known as Fahey.
Regarding claim 11, and 17, Shukla discloses all elements of claim 10, and 15 above including sensors to calculate a weight based upon first and second parameters (column 8, lines 59-60, suspension controller 400 is configured to determine or estimate the weight Ws of sprung mass 500, AND column 10, lines 1-15, suspension controller 400 calculates the vertical force F imparted by each spring on the sprung mass 500 using the equation: F=Par, where P is the pressure of the gas in the first chamber 308 (e.g., as measured with the pressure sensor 450), A is the area of the piston 307 that is exposed to the pressurized gas, and r is a motion ratio. The motion ratio r is calculated using the equation: r = (Change in spring length)/(Corresponding wheel travel), see also at least FIG. 5 and FIG. 6) (when vehicle is stationary the motion ratio (r) is derived by the change in spring length due to the lowering and/or raising of the vehicle by the gas spring actuation)..
However, Shukla does not explicitly disclose a vehicle and storage medium with instructions, further including sensors to determine the first and second parameters based on measuring one or more of electrical current, voltage, or, power used by the suspension system in response to adjusting the ride height.
Fahey teaches a vehicle including sensors to determine the first and second parameters based on measuring one or more of electrical current, voltage, or, power used by the suspension system in response to adjusting the ride height (paragraph 99, determining the weight of the payload, the load or weight information can be obtained from suitable sensors monitoring the current draw and/or back EMF of the electric motor powering the hydraulic pump, AND paragraph 176, weighing units may be upon or integrated with a pedestal that allows a container that is elevated (e.g. upon a trailer) (i.e. adjusting the ride height) to be weighed).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669